DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant ‘s amendment filed on 6/14/22.  Claims 1, 12, 19 and  20 have been amended.  Claim 21 newly added.  Claims 1-21 are pending and an action on the merits is as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jebara et al. US Publication No. 2014/0289076 cited by Applicant in view of Bonchi et al. US Publication NO. 2017/0053009 cited by Applicant  in view of Parasrampuria et al. US Publication No. 2020/0160121.
Re Claim 1,  Jebara discloses a system, comprising: one or more processors configured to: initialize nodes and edges of a data graph for analysis using a computer (P33, after providing the graph data structure and the edge weight data (e.g., weight matrix or vectors to all the node processors) as indicated by the operation 204 of flow chart 200, variables are initialized as indicated by the operation 206 and initializing values of data storage elements that store the values of the most recent messages received by the node processor);  perform message passing between at least a portion of the nodes of the data graph to determine a corresponding measure of interest for each node of at least a portion of the data graph (P87, P53,  Belief values maybe updated for the entire graphs data structure and then matching  results may be provided for a plurality of nodes of interest before the belief values of the graphs are updated );
receive an identification of one or more nodes of interest in the data graph (P53); and a memory coupled to at least one of the one or more processors and configured to provide is the one or more processors with instructions (P46).  
Jebara fails to disclose performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph; perform an analysis action using the one or more identified subgraphs of interest.
However, Bonchi teaches such a system further comprising: one or more processors configured to:
perform message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph (P8 mining the graph to identify multiple patterns, each pattern being a subgraph in the formed graph, each pattern having an associated support ); perform an analysis action using the one or more identified subgraphs of interest (P56, The adaptation is used to mine a single graph obtained by merging temporal snapshots of a network for frequent, connected subgraphs in the graph, which subgraphs are analyzed to identify patterns, each of which can be representative of an equivalence class of structurally isomorphic relative time patterns that differ by a constant on the edge time steps, or time stamps).
Given the teachings of Bonchi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara with performing  message passing between at least a portion of the nodes of the data graph  using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph; perform an analysis action using the one or more identified subgraphs of interest.
Doing so would all such systems and methods allow for mining graphs for patterns of interest and analyzing subgraphs formed by such mining (P8, P56).
Jebara  and Bonchi discloses all of the claimed limitations from above except for wherein neighborhood expansion is performed based at least in part on the measure of interest and an expansion interest associated with at least one neighbor of a node.
However Parasrampuria et al. discloses wherein neighborhood expansion is performed based at least in part on the measure of interest and an expansion interest associated with at least one neighbor of a node (P21,  P65, P47, identifying entities in the graph database that are associated with the one or more features of interest. At 408, the method 400 may include determining a network effect of the identified entities. At 410, the method 400 may include propagating one or more features of interest to neighbor entities based on the determined network effect).
Given the teachings of Parasrampuria it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara  as modified by  Bonchi with wherein neighborhood expansion is performed based at least in part on the measure of interest and an expansion interest associated with at least one neighbor of a node.
Doing so would  provide an  improved computational techniques to model and assess network effects of a complex network of entities (P2, P3).
   Re Claim 2, Jebara ,  Bonchi and Parasrampuria discloses the system of claim 1, and Jebara discloses wherein the one or more processors are configured to initialize nodes and edges of the data graph including by being configured to: determine a node interest score for an associated node using a node interest function; or determine an edge interest score for an associated edge using an edge interest function (P37).  
Re Claim 4, Jebara, Bonchi and  Parasrampuria discloses the system of claim 2, Jebara discloses wherein at least one of the node interest score and the edge interest score determines a likelihood of expanding to a corresponding node (P92).  
Re Claim 5, Jebara, Bonchi and  Parasrampuria discloses the system of claim 1, and Jebara discloses  a wherein the one or more processors are configured to perform  message passing between at least the portion of the nodes of the data graph to determine the corresponding measure of interest for each node of at least the portion of the data graph including by being configured to: send, for each node, at least one message to node neighbors through corresponding edges (P59); update, for each node, a pool of received one or more messages (P33) and update, for each node, the corresponding measure of interest based at least in part on the pool of received one or more messages (P33, P64).
Re Claim 7, Jebara, Bonchi and Parasrampuria discloses the system of claim 5, and Jebara discloses wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph to determine the corresponding measure of interest for each node of at least the portion of the data graph 10 repeatedly until a stopping condition is met (P87).  
Re Claim 8, Jebara,  Bonchi and Parasrampuria discloses the system of claim 1, and Jebara discloses wherein the one or more processors is configured to perform at least partly in parallel the message passing between at least a portion of the nodes of the data graph to determine a corresponding measure of interest for each node of at least a portion of the data graph (P64). 
Re Claim 9, Jebara, Bonchi and Parasrampuria discloses the system of claim 1,  and Jebara discloses wherein the one or more processors are configured to: to initialize nodes and edges of the data graph including by being configured to determine a node interest score for an associated node using a node interest function; and perform message passing between at least the portion of the nodes of the data graph to determine the corresponding measure of interest for each node of at least the portion of the data  graph including by being configured to update the node interest score using the determined measure of interest (P33, P87).  
Re Claim 10, Jebara,  Bonchi and Parasrampuria discloses the system of claim 1, and Jebara discloses wherein the one or more processors are configured to receive the identification of one or more nodes of interest in the data graph including by being configured to receive a user selection of a seed node via a user interface (See claim 71 and P134).  
Re Claim 11,  Jebara, Bonchi and Parasrampuria discloses the system of claim 1, and Bonchi  discloses  wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph using at least the determined measures of interest to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to: define a minimum interest for the identified one or more nodes of interest in the data graph (P58); Jebara discloses sending a corresponding message to node neighbors of the identified one or more nodes of interest through corresponding edges (P59).  
Re Claim 12,  Jebara,  Bonchi and Parasrampuria discloses the system of claim 11, and Jebara discloses wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph using at least the determined measures of interest to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to: calculate an expansion interest for each neighbor of each of the one or more nodes of interest using the corresponding message (P92) ; and Bonchi discloses  in response to the expansion interest for a respective neighbor exceeding a minimum interest of a respective node of interest, update message information for the corresponding message (P58).  
Re Claim 13, Jebara,  Bonchi and Parasrampuria discloses the system of claim 12, and Jebara discloses wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph using at least the determined measures of interest to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to, after updating the message information for the corresponding message: identify a second set of one or more nodes of interest in response to a stopping condition being unmet (P87); and send the corresponding message to node neighbors of the identified second set one or more nodes of interest through corresponding edges (P59).  
Re Claim 14, Jebara, Bonchi and  Parasrampuria discloses the system of claim 11, and Jebara discloses wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph using at least the determined measures of interest to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph repeatedly until a stopping condition is met (P87).  
Re Claim 15, Jebara,  Bonchi and Parasrampuria discloses the system of claim 1,  and Jebara wherein the one or more processors are configured to perform at least partly in parallel message passing between at least a portion of the nodes of the data graph (P64) and Bonchi discloses using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph (P8).  
Re Claim 17,  Jebara, Bonchi  and Parasrampuria discloses the system of claim 1,  and Jebara wherein the one or more processors are configured to initialize nodes and edges of the data graph including by being configured to: determine a node interest score for an associated node using a node interest function (p37) ; and Bonchi discloses  the node interest score is based at least in part on at least one of: a type of a node, a past label of a node, a volume of activity associated with a node, or a topological feature of a node (P57).  
Re Claim 18, Jebara,  Bonchi and Parasrampuria discloses the system of claim 1, and Bonchi discloses  the one or more processors are configured to initialize nodes and edges of the data graph including by being configured to: determine an edge interest score for an associated edge using an edge interest function; and the edge interest score is based at least in part on at least one of: past label of an edge, a is weight of an edge, a volume of activity associated with an edge, or a relationship of an edge to a corresponding node (P57; Fig. 1).  
Re Claim 19, Jebara discloses a method, comprising: initializing nodes and edges of a data graph for analysis using a computer(P33); performing message passing between at least a portion of the nodes of the data graph to determine a corresponding measure of interest for each node of at least a portion of the data graph (P87); receiving an identification of one or more nodes of interest in the data graph (P53).
Jebara fails to disclose performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph; and performing an analysis action using the one or more identified subgraphs of interest.  
However, Bonchi discloses performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph (P8); and performing an analysis action using the one or more identified subgraphs of interest (P56).  
Given the teachings of Bonchi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara with performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest  for each of the one or more nodes of interest in the data graph; and performing an analysis action using the one or more identified subgraphs of interest.
Doing so would provide users benefit from systems and methods adapted for
generating and analyzing subgraphs, because such systems and methods allow for mining graphs for patterns of interest and analyzing subgraphs formed by such mining (P8, 56).
Jebara  and Bonchi discloses all of the claimed limitations from above except for wherein neighborhood expansion is performed based at least in part on the measure of interest and an expansion interest associated with at least one neighbor of a node.
However Parasrampuria et al. discloses wherein neighborhood expansion is performed based at least in part on the measure of interest and an expansion interest associated with at least one neighbor of a node (P21,  P65, P47, identifying entities in the graph database that are associated with the one or more features of interest. At 408, the method 400 may include determining a network effect of the identified entities. At 410, the method 400 may include propagating one or more features of interest to neighbor entities based on the determined network effect).
Given the teachings of Parasrampuria it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara  as modified by  Bonchi with wherein neighborhood expansion is performed based at least in part on the measure of interest and an expansion interest associated with at least one neighbor of a node.
Doing so would  provide an  improved computational techniques to model and assess network effects of a complex network of entities (P2, P3).
Re Claim 20, Jebara discloses a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: initializing nodes and edges of a data graph for analysis using a computer (P33) ; performing message passing between at least a portion of the nodes of the data graph to determine a corresponding measure of interest for each node of at least a portion of the data graph (P87) ; s receiving an identification of one or more nodes of interest in the data graph (P53) 
Jebara fails to disclose performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph; and performing an analysis action using the one or more identified subgraphs of interest.  
However, Bonchi discloses performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph (P88); and performing an analysis action using the one or more identified subgraphs of interest (P56).  
Given the teachings of Bonchi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara with performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph; and performing an analysis action using the one or more identified subgraphs of interest.
Doing so  enable users to  benefit from systems and methods adapted for generating and analyzing subgraphs, because such systems and methods allow for mining graphs for patterns of interest and analyzing subgraphs formed by such mining (P8, 56).
Jebara  and Bonchi discloses all of the claimed limitations from above except for wherein neighborhood expansion is performed based at least in part on the measure of interest and an expansion interest associated with at least one neighbor of a node.
However Parasrampuria et al. discloses wherein neighborhood expansion is performed based at least in part on the measure of interest and an expansion interest associated with at least one neighbor of a node (P21,  P65, P47, identifying entities in the graph database that are associated with the one or more features of interest. At 408, the method 400 may include determining a network effect of the identified entities. At 410, the method 400 may include propagating one or more features of interest to neighbor entities based on the determined network effect).
Given the teachings of Parasrampuria it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara  as modified by  Bonchi with wherein neighborhood expansion is performed based at least in part on the measure of interest and an expansion interest associated with at least one neighbor of a node.
Doing so would  provide an  improved computational techniques to model and assess network effects of a complex network of entities (P2, P3).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jebara et al. US Publication No. 2014/0289076 cited by Applicant in view of Bonchi et al. US Publication NO. 2017/0053009 cited by Applicant  in view of Parasrampuria et al. US Publication No. 2020/0160121 as applied to claims 2, and 5 above, and further in view of Majumdar US Publication No. 2018/0137155, cited by Applicant.
Re Claim 3, Jebara, Bonchi and Parasrampuria  discloses the system of claim 2.
Jebara, Bonchi and Parasrampuria  fail to disclose wherein at least one of the node interest function and the edge interest function is user-defined.
However, Majumdar discloses wherein at least one of the node interest function and the edge interest function is user-defined (P78, P144).
Given the teachings of Majumdar it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara as modified by Bonchi as modified by Parasrampuria  with  wherein at least one of the node interest function and the edge interest function is user-defined since  users  will benefit from systems and methods adapted for user-defined functions, because such systems and methods  provides defined algorithms and queries to help determine nodes of interest in a graph(P78, P144).
Re Claim 6, Jebara,  Bonchi and Parasrampuria   discloses the system of claim 5.
Jebara, Bonchi  and Parasrampuria fails to discloses wherein the one or more processors are configured to update the corresponding measure of interest based at least in part on a user-defined interest function.  
However, Majumdar discloses wherein the one or more processors are configured to update the corresponding measure of interest based at least in part on a user-defined interest function (P78 and P144; Fig. 7).  
Given the teachings of Majumdar it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara as modified by Bonchi as modified by Parasrampuria with wherein the one or more processors are configured to update the corresponding measure of interest based at least in part on a user-defined interest function since users benefit from systems and methods adapted for user-defined functions, because such systems and methods  provides defined algorithms and queries to help determine nodes of interest in a graph (P78, P144).

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jebara et al. US Publication No. 2014/0289076 cited by Applicant in view of Bonchi et al. US Publication NO. 2017/0053009 cited by Applicant  in view of Parasrampuria et al. US Publication No. 2020/0160121 as applied to claim 1 above, and further in view of Puri et al. US Publication No. 2016/0253232, cited by Applicant.
Re Claim 16, Jebara,  Bonchi  and Parasrampuria discloses the system of claim 1.
Jebara,  Bonchi and Parasrampuria  fails to discloses wherein the one or more processors are configured to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to apply a map-reduce operation to expansions associated with the one or more nodes of interest.
 	Puri discloses wherein the one or more processors are configured to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to apply a map-reduce operation to expansions associated with the one or more nodes of interest (P26).
	Given the teachings of Puri it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara as modified by Bonchi  as further modified by Parasrampuria with wherein the one or more processors are configured to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to apply a map-reduce operation to expansions associated with the one or more nodes of interest since users will benefit from systems and methods adapted for map-reduce, because such systems and methods  provides optimal algorithms to help determine subgraphs of interest
(P26).

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jebara et al. US Publication No. 2014/0289076 cited by Applicant in view of Bonchi et al. US Publication NO. 2017/0053009 cited by Applicant  in view of Parasrampuria et al. US Publication No. 2020/0160121 as applied to claim 12 above, and further in view of  Lord et al. US Publication No. 2017/0279822.

Re Claim 21,Jebara, Bonchi and Parasrampuria  discloses the system of claim 12, but does not specifically discloses wherein the expansion interest for each neighbor of each of the one or more nodes of interest is calculated based at least in part on a measure of interest of a respective neighbor scaled by a decay function.
However Lord discloses wherein the expansion interest for each neighbor of each of the one or more nodes of interest is calculated based at least in part on a measure of interest of a respective neighbor scaled by a decay function (P58).
Given the teachings of Lord it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara, Bonchi and Parasrampuria such that the  expansion interest for each neighbor of each of the one or more nodes of interest is calculated based at least in part on a measure of interest of a respective neighbor scaled by a decay function.
Doing so as suggested by Lord provide relevance values decay as the length of the path between two nodes increases  (P58).

Response to Arguments

Applicant’s arguments with respect to claim(s)  1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made Final. 

Conclusion
The following reference is cited but not relied upon:
Fan et al. discloses a method of identifying graph pattern association rules (GPARs) having a confidence above a predetermined threshold in a social network, the graph including a plurality of designated nodes and a plurality of association edges between the designated nodes, comprising: identifying a first data element that corresponds to a first node of interest; identifying at least a second data element that is a common data element to the first node of interest and to a second node of interest; identifying a first subgraph including the first node of interest and a second subgraph including the second node of interest, wherein the first and second subgraphs include the at least second data element identifying relationships among the first and the second nodes of interest, 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887